Name: Commission Regulation (EC) No 106/2000 of 18 January 2000 repealing Regulation (EC) No 2341/1999 of 3 November 1999 prohibiting fishing for sprat by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  Europe
 Date Published: nan

 Avis juridique important|32000R0106Commission Regulation (EC) No 106/2000 of 18 January 2000 repealing Regulation (EC) No 2341/1999 of 3 November 1999 prohibiting fishing for sprat by vessels flying the flag of Denmark Official Journal L 013 , 19/01/2000 P. 0005 - 0005COMMISSION REGULATION (EC) No 106/2000of 18 January 2000repealing Regulation (EC) No 2341/1999 of 3 November 1999 prohibiting fishing for sprat by vessels flying the flag of DenmarkTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Commission Regulation (EC) No 2341/1999(3) prohibits fishing for sprat in the waters of ICES divisions IIa (EC zone), IV (EC zone) by vessels flying the flag of Denmark or registered in Denmark.(2) On 7 December 1999, the Council amended for the second time Council Regulation (EC) No 48/1999(4) fixing, for certain fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished.(3) The quota for sprat in ICES divisions IIa (EC zone), IV (EC zone) available to Denmark has been raised to 187380 tonnes.(4) Fishing for sprat in the waters of ICES divisions IIa (EC zone), IV (EC zone) by vessels flying the flag of Denmark or registered in Denmark should therefore be authorised. Regulation (EC) No 2341/1999 should therefore be repealed,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2431/1999 is hereby repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 281, 4.11.1999, p. 29.(4) OJ L 13, 18.1.1999, p. 1.